                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO. 3:18-CR-311-MOC-DCK

 UNITED STATES OF AMERICA,                            )
                                                      )
                 Plaintiff,                           )
                                                      )
     v.                                               )       ORDER
                                                      )
 MANUEL MAURO CHAVEZ,                                 )
                                                      )
                 Defendants.                          )
                                                      )

          THIS MATTER IS BEFORE THE COURT on the “Motion To Seal United States’

Opposition To Defendant’s Motion To Suppress” (Document No. 80) filed June 21, 2019. In

accordance with the Local Rules, the Court has considered the Motion to Seal, the public’s interest

in access to the affected materials, and alternatives to sealing. The Court determines that no less

restrictive means other than sealing is sufficient inasmuch as United States’ Opposition To

Defendant’s Motion to Suppress contains sensitive and private information that is inappropriate

for public access. Having carefully considered the motion and the record, and for good cause, the

undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that the “Motion To Seal United States’ Opposition

To Defendant’s Motion To Suppress” (Document No. 80) is GRANTED, and the “United States’

Opposition To Defendant’s Motion To Suppress” (Document No. 79) is sealed until further Order

of this Court.
Signed: June 26, 2019




      Case 3:18-cr-00311-MOC-DCK Document 83 Filed 06/27/19 Page 1 of 1
